DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 3, 2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-10, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over West et al. (7,623,679) in view of Coste-Maniere et al. (8,086,008), and further in view of McDonald et al. (2014/0148816) and Simon (2007/0249911).  West et al. disclose the invention substantially as claimed.  West et al. disclose, at least in figures 1-3, 10, and 11 and col. 5, line 10 to col. 6, line 41; col. 6, line 64 to col. 7, line 16; and col. 12, line 16 to col. 13, line 45; a robotically-assisted surgical device that assists minimally invasive robotic surgery with a surgical robot (e.g., 4000) that includes at least one robot arm (e.g., 4052) holding a surgical instrument (e.g., 4010), the robotically-assisted surgical device comprising a processing unit (e.g., 4030) and a display unit (e.g., 3040), 5wherein the processing unit is configured to: acquire 3D data of a patient (according to col. 6, lines 6-18); acquire kinematic information regard to the robot arm (for image guidance of the robot arm, according to col. 12, lines 19-32 and col. 12, line 60 to col 13, line 35); acquire information of a surgical procedure for operating the subject (i.e., a treatment plan, according to col. 6, lines 46-63); 10acquire information regarding a position of a target (122, as shown in fig. 2) on a body surface of the patient; derive a 2D range on the body surface (e.g., contour 126, or within contour 126 or 130 and away from region 124, according to col. 7, lines 11-28) for treatment based on the 3D data, the kinematic information, and the information of the surgical procedure; and 15cause the display unit to display the information regarding the position of the target and information indicating the 2D range; wherein there are at least two different distances between the position of the target and respective 20positions on a contour of the 2D range (e.g., contour 126); wherein a shape of the 2D range includes a primitive shape (as shown in fig. 2); and wherein the processing unit (4030) is configured to: 20cause the display unit to visualize the 3D data (via voxels, as shown in fig. 2) with an annotation of the information regarding the position of the target and information regarding a position of the 2D range (as shown in fig. 3, according to col .7, line 58 to col. 8,  line 10).  
West et al. also disclose a robotically-assisted surgery method of a robotically-assisted surgical device that assists robotic surgery with a surgical robot (e.g., 4000) that includes a robot arm (e.g., 4052) holding a surgical 30instrument (e.g. 4010), the robotically-assisted surgery method comprising: acquiring 3D data of a subject (according to col. 6, lines 6-18); acquiring kinematic Information regard to the robot arm of the surgical robot (for image guidance of the robot arm, according to col. 12, lines 19-32 and col. 12, line 60 to col 13, line 35); acquiring information of a surgical procedure for operating the subject (i.e., a treatment plan, according to col. 6, lines 46-63); acquiring information regarding a position of a target (e.g., 122) on a body surface of the subject; deriving a 2D range (e.g., contour 126) on the body surface of the subject where errors are allowed for treatment based on the 3D data, the kinematic information of the surgical robot, the 5surgical procedure, and the position of the target, and displaying the information regarding the position of the target and information indicating the 2D range; wherein 10there are at least two different distances between the position of the port and respective positions on a contour of the 2D range (e.g., contour 126); wherein 5a shape of the 2D range includes a primitive shape (as shown in fig. 2); and wherein the method further comprises: causing the display unit to visualize the 3D data  (via voxels, as shown in fig. 2) with an annotation of the information regarding the position of the target and information regarding a position of the 2D range (as shown in fig. 3, according to col .7, line 58 to col. 8, line 10).  
15	West et al. further disclose a robotically-assisted surgery system of a robotically-assisted surgical device that assists robotic surgery with a surgical robot (e.g. 4000) that includes at least one robot arm (e.g., 4052) holding a surgical instrument (e.g., 4010), the robotically-assisted surgery system comprising a processing unit that is configured to: acquire 3D data of a patient: acquire kinematic information regard to the robot arm of the surgical robot: 20acquire information of an surgical procedure for operating the patient (i.e., a treatment plan, according to col. 6, lines 46-63); acquire information regarding a position of a target that is on a body surface of the patient: deriving a 2D range (e.g., contour 126) on the body surface of the patient for treatment based on the 3D data (voxels, as shown in fig. 2), the kinematic information of the surgical robot, the 25surgical procedure, and the position of the target and displaying the information regarding the position of the target and information indicating the 2D range; and wherein 30there are at least two different distances between the position of the target and respective positions on a contour of the 2D range (e.g., contour 126).
However, West et al. do not explicitly disclose that the device or system includes a first robotic arm holding an endoscope, and a second robot arm holding the instrument, wherein first and second ports are to be pierced on the body surface, wherein the endoscope is inserted into the first port to image the target region, and the surgical instrument is inserted into the second port to process the target region with contact.  Nevertheless, West et al. disclose, in col 13, lines 36-54; that the processing unit and a method with processing unit may be applied for another robotic arm or another type of treatment delivery system.  
Coste-Maniere et al. teach, at least in figure 1 and col 5, lines 57-63; col. 6, lines 5-51; and col. 8, lines 4-43; device or system (10) including a first robotic arm (11) holding an endoscope (12), and a second robot arm (8 or 9) holding an instrument (“ends adapted to the operation,” according to col. 6, lines 14-17), wherein first and second ports (“incisions”) are to be pierced on the body surface, wherein the endoscope is inserted into the first port to image the target region, and the surgical instrument is inserted into the second port to process the target region with contact.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device or system of West et al., so that the device or system includes a first robotic arm holding an endoscope, and a second robot arm holding the instrument, wherein first and second ports are to be pierced on the body surface, wherein the endoscope is inserted into the first port to image the target region, and the surgical instrument is inserted into the second port to process the target region with contact. Such modifications would allow a surgeon to operate minimally-invasively on a target in an operating region with the surgical instrument while viewing the operating region with the endoscope.
However, West et al. in view of Coste-Maniere et al. do not explicitly disclose that the processing unit is configured to acquire information regarding positions of at least first and second ports which is to be pierced on a body surface of the subject; derive first and second 2D ranges on the body surface where errors are allowed for the piercing of the port based on the 3D data, the kinematic information, the information of the surgical procedure, and the positions of the first and second ports; and 15cause the display unit to display the information regarding the position of the first and second ports and information indicating the first and second 2D ranges, wherein the processing unit is also configured to cause a projection unit to project visible light 25representing the information regarding the position of a first port and information regarding positions of a first 2D range to the body surface. 
West et al. in view of Coste-Maniere et al. also do not explicitly disclose a method of acquiring information regarding  positions of the first and second ports (as targets) that are to be pierced on a body surface of the patient; deriving first and second 2D ranges on the body surface of the subject where errors are allowed for the piercing of the port based on the 3D data, the kinematic information of the surgical robot, the 5surgical procedure, and the positions of the ports, and displaying the information regarding the position of the ports and information indicating the first and second 2D ranges, wherein the method further comprises10: causing a projection unit to project visible light representing the information regarding the position of a first port and information regarding a position of a first 2D range to the body surface.  
McDonald et al. teach, at least in figures 1 and 2 and paragraphs [0012], [0018]-[0025], [0049]-[0051], [0059], and [0063]; a processing unit (12) and a method with the processing unit, wherein the processing unit and method are configured to acquire information regarding positions of first and second ports which are to be pierced on a body surface of the patient (via tool 14, according to para. [0022]); derive first and second 2D ranges on the body surface (as shown in image 20, shown in fig. 2) for the piercing of the ports based on 3D data (e.g., from patient measurements described in para. [0059]), kinematic information (from robotic arms, according to para. [0049] and [0063]), information of the surgical procedure (e.g., from a surgical procedure list in para. [0025], and the positions of the ports; and 15cause a display unit (a display, according to para. [0021]) to display the information regarding the positions of the port sand information indicating the 2D ranges, wherein the processing unit is also configured to cause a projection unit to project visible light (according to para. [0012]) 25representing the information regarding the positions of the ports and information regarding positions of the 2D ranges to the body surface. It would have been obvious to one having ordinary skill before the effective filing date of the claimed invention, in view of McDonald et al., to modify the processing unit and method of West et al. in view of Coste-Maniere et al., so that the processing unit and method are configured to acquire information regarding positions of first and second ports which are to be pierced on a body surface of the patient; derive first and second 2D ranges on the body surface for the piercing of the ports based on the 3D data, the kinematic information, the information of the surgical procedure, and the positions of the ports; and 15cause the display unit to display the information regarding the positions of the ports and information indicating the 2D range, wherein the processing unit is also configured to cause a projection unit to project visible light 25representing the information regarding the position of the first port and information regarding a position of the first 2D range to the body surface.  Such modifications would allow optimal port placement for a given patient and a given robotic surgical procedure.
However, West et al. in view of Coste-Maniere et al. and McDonald et al. do not explicitly disclose that the processing unit is configured to derive first and second 2D range on the body surface where errors are allowed for treatment based on the 3D data and the target region.  Simon teaches, at least in figure 6 and paragraphs [0095], [0099], [0106], [0108]-[0110], [0117], and [0121]; a processing unit (a processor) configured to derive 2D ranges on a body surface (within site 172, as shown in fig. 6) where errors (i.e., plans of less-than optimal plan goodness values, according to para. [0106], [0108], and [0110]) are allowed for treatment based on 3D data (image data) and the target region (within site 172).  It would have been obvious to one having ordinary skill before the effective filing date of the claimed invention, in view of Simon, to modify the device, system, and method of West et al. in view of Coste-Maniere et al. and McDonald et al., so that the processing unit is configured to derive first and second 2D ranges on the body surface where errors are allowed for treatment based on the 3D data and the target region. Such a modification would allow a surgeon to select the best candidate plan(s), from among plans having various plan goodness values, for safe and effective treatment of a target region.
Claims 3-5, 11-13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over West et al. (7,623,679) in view of Coste-Maniere et al. (8,086,008), McDonald et al. (2014/0148816), and Simon (2007/0249911), and further in view of Bano et al. (MICCAI 2012).  West et al. in view of Coste-Maniere et al., McDonald et al., and Simon disclose the invention substantially as claimed, but do not explicitly disclose that the processing unit is configured to perform a pneumoperitoneum simulation on volume data of the subject to generate the 3D data of a virtual pneumoperitoneum state; wherein the processing unit is configured to: perform a plurality of pneumoperitoneum simulations on volume data of the subject with different amounts of pneumoperitoneum to generate the 3D data of a plurality of virtual 30pneumoperitoneum states; derive a plurality of first 2D ranges based on the 3D data of the plurality of virtual pneumoperitoneum states: and display the information regarding the position of the port and information regarding the plurality of  first 2D ranges; wherein the processing unit is configured to:  5perform a plurality of pneumoperitoneum simulations on volume data of the subject with different amounts of pneumoperitoneum to generate the 3D data of a plurality of virtual pneumoperitoneum states; derive a plurality of first 2D ranges based on the 3D data of the plurality of virtual pneumoperitoneum states; 10derive a minimum allowable range which is a range on the body surface commonly included in the plurality of first 2D ranges: and display the information regarding the position of the port and information regarding the minimum allowable range; wherein the method further comprises: performing a pneumoperitoneum simulation on volume data of the subject to generate 15the 3D data of a virtual pneumoperitoneum state; wherein the method further comprises: performing a plurality of pneumoperitoneum simulations on volume data of the subject with different amounts of pneumoperitoneum to generate the 3D data of a plurality of virtual 20pneumoperitoneum states; deriving a plurality of first 2D ranges based on the 3D data of the plurality of virtual pneumoperitoneum states; and displaying the information regarding the position of the port and information regarding the plurality of first 2D ranges; wherein the method further comprises: performing a plurality of pneumoperitoneum simulations on volume data of the subject with different amounts of pneumoperitoneum to generate the 3D data of a plurality of virtual pneumoperitoneum states; 30deriving a plurality of 2D ranges based on the 3D data of the plurality of virtual pneumoperitoneum states; deriving a minimum allowable range which is a range on the body surface commonly included in the plurality of 2D ranges; and displaying the information regarding the position of the port and information regarding the minimum allowable range; wherein the system further comprises a processing unit configured for: performing a pneumoperitoneum simulation on volume data of the subject to generate the 3D data of a virtual pneumoperitoneum state; and wherein the system further comprises a processing unit configured for: 5performing a plurality of pneumoperitoneum simulations on volume data of the subject with different amounts of pneumoperitoneum to generate the 3D data of a plurality of virtual pneumoperitoneum states; deriving a plurality of first 2D ranges based on the 3D data of the plurality of virtual pneumoperitoneum states; and 10displaying the information regarding the position of the port and information regarding the plurality of first 2D ranges.  
Nevertheless, West et al. disclose, in col. 6, lines 35-45, that the processing unit may define a motion or deformation model to describe the movement of a target and surrounding structures within a treatment region, while McDonald et al. disclose the utilization of models for port placement, wherein the models are based on measurements of patients that have been insufflated (according to para. [0040]-[0051]).  Additionally, Bano et al. teach a processing unit (for performing a simulation engine based on simulation open framework architecture (SOFA) on Intel Core i7 920 2.67GHz) configured to perform (i.e., capable of performing) a pneumoperitoneum simulation on volume data of the subject to generate the 3D data (volumetric meshes) of a virtual pneumoperitoneum state; wherein the processing unit is configured to (or has the capability to): perform a plurality of pneumoperitoneum simulations on volume data of the subject with different amounts of pneumoperitoneum (i.e., forces on the abdominal wall internal surface from gas pressure) to generate the 3D data of a plurality of virtual 30pneumoperitoneum states; derive a plurality of 2D ranges (surface meshes) based on the 3D data of the plurality of virtual pneumoperitoneum states: and display the information regarding the position of a target region and information regarding the plurality of 2D ranges; wherein the processing unit is configured to (or has the capability to):  5perform a plurality of pneumoperitoneum simulations on volume data (volumetric meshes) of the subject with different amounts of pneumoperitoneum to generate the 3D data of a plurality of virtual pneumoperitoneum states; derive a plurality of 2D ranges (surface meshes) based on the 3D data of the plurality of virtual pneumoperitoneum states; 10derive a minimum allowable range (of surface mesh elements) which is a range on the body surface commonly included in the plurality of 2D ranges; and display the information regarding the position of the target region and information regarding the minimum allowable range; wherein the method further comprises: performing a pneumoperitoneum simulation on volume data of the subject to generate 15the 3D data (volumetric meshes) of a virtual pneumoperitoneum state; wherein the method further comprises: performing a plurality of pneumoperitoneum simulations on volume data of the subject with different amounts of pneumoperitoneum (i.e., forces on the abdominal wall internal surface from gas pressure) to generate the 3D data of a plurality of virtual 20pneumoperitoneum states; deriving a plurality of 2D ranges (surface meshes) based on the 3D data of the plurality of virtual pneumoperitoneum states; and displaying the information regarding the position of the target region and information regarding the plurality of 2D ranges; wherein the method further comprises: performing a plurality of pneumoperitoneum simulations on volume data of the subject with different amounts of pneumoperitoneum (i.e., forces on the abdominal wall internal surface from gas pressure) to generate the 3D data of a plurality of virtual pneumoperitoneum states; 30deriving a plurality of 2D ranges (surface meshes) based on the 3D data of the plurality of virtual pneumoperitoneum states; deriving a minimum allowable range (of surface mesh elements) which is a range on the body surface commonly included in the plurality of 2D ranges; and displaying the information regarding the position of the target region and information regarding the minimum allowable range; wherein the system further comprises a processing unit (for performing a simulation engine based on SOFA on Intel Core i7 920 2.67GHz) configured for: performing a pneumoperitoneum simulation on volume data of the subject to generate the 3D data (volumetric meshes) of a virtual pneumoperitoneum state; and wherein the system further comprises the processing unit configured for (capable of): 5performing a plurality of pneumoperitoneum simulations on volume data of the subject with different amounts of pneumoperitoneum (i.e., forces on the abdominal wall internal surface from gas pressure) to generate the 3D data of a plurality of virtual pneumoperitoneum states; deriving a plurality of 2D ranges (surface meshes) based on the 3D data of the plurality of virtual pneumoperitoneum states; and 10displaying the information regarding the position of the target region and information regarding the plurality of 2D ranges. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of Bano et al., to modify the surgical device, method, and system of West et al. in view of Coste-Maniere et al., McDonald et al., and Simon, so that a processing unit is configured to perform or performs pneumoperitoneum simulation as claimed. Such modifications would, according to the abstract of Bano et al., “improve the realism and the quality of surgical planning,” particularly for a “trocar positioning step” (i.e., port positioning) in a patient that will be insufflated.
Response to Amendment
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of new grounds of rejection
Conclusion
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771